Citation Nr: 1103806	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  08-39 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a cervical 
spine injury, to include upper bilateral extremity nerve damage.

2.  Entitlement to service connection for residuals of a lumbar 
spine injury, to include lower bilateral extremity nerve damage.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1970 to October 1971.

This matter is before the Board of Veterans' Appeals (Board) from 
a January 2008 decision by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Portland, Oregon, which denied 
service connection for residuals of a neck injury and residuals 
of an upper back injury.  In a March 2010 supplemental statement 
of the case, the RO characterized the neck claim as service 
connection for residuals of neck injury, to include complaints of 
limitation of movement in neck and nerve dmage, pain and numbness 
bilateral hands, pain and numbness bilateral thighs [sic].

The issues have been recharacterized to more accurately reflect 
the medical evidence and the Veteran's claims.

The Veteran requested a Regional Office hearing on these matters, 
and received notice of the date and location of said hearing.  
The Veteran, however, declined to show at the required time.  Not 
having received a request for postponement, and pursuant to 38 
C.F.R. § 20.704(d), the Board considers the request for a hearing 
withdrawn.  38 C.F.R. § 20.704(d).

The issue of entitlement to service connection for residuals of a 
cervical spine injury, to include upper bilateral extremity nerve 
damage, is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The preponderance of the evidence shows no relationship between 
the Veteran's lumbar spine disability, to include lower bilateral 
extremity nerve damage, and service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a lumbar 
spine injury, to include lower bilateral extremity nerve damage, 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the Veteran pre-adjudication notice by letter 
dated in 
November 2006.  The notification substantially complied with the 
specificity requirements of Dingess v. Nicholson, 19 Vet. App. 
473 (2006) identifying the five elements of a service connection 
claim; and Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim and 
the relative duties of VA and the claimant to obtain evidence.

In any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the notice.  
See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency, and clarifying that the burden of showing that an 
error is harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination); see also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA has obtained service treatment records (STRs) and assisted the 
Veteran in obtaining evidence.   There is no indication of any 
additional relevant evidence that has not been obtained.  In 
correspondence received in February 2008, the Veteran stated that 
he had a nerve conduction study (NCS) performed "about a year to 
year and a half" after discharge.  He stated that the NCS was 
done at Sylmar VAMC in the San Fernando Valley.  A March 2009 
deferred rating decision notes that that facility was destroyed 
by an earthquake in February 1971.  The RO contacted the Veteran 
in May 2009 to inform him that the Sylmar VAMC had been destroyed 
while he was still in the service, and to request that he provide 
dates and addresses of the VA facility where the NCS was 
performed.  No response was received.  

In October 2009, the RO requested treatment records from 1971 to 
1973 from the VA Greater Los Angeles Healthcare Center; a 
negative response was received.  Further attempts to obtain these 
medical records would be futile.  38 U.S.C.A. § 5103A. 

Clinical records from Edwards AFB, where the Veteran was treated 
after the February 1971 earthquake, are not of record.  These 
records are not necessary to decide the Veteran's claim.  The 
Veteran was transferred from Edwards AFB to Vandenberg AFB, and 
the Vandenberg STRs contain a summary of the findings made by the 
medical providers at Edwards.  These records establish that no 
organic illness was found to account for the Veteran's transient 
paralysis.  

VA has  afforded the Veteran a physical examination.  The 
examiner provided an opinion on the causes of the Veteran's back 
disability and the etiology of the disability based on 
examination of the Veteran, the Veteran's reported history, and 
the entire claim file.  The VA examination is deemed adequate for 
purposes of this appeal.  

VA provided the Veteran the opportunity to give testimony before 
the Board; the Veteran did not avail himself of this opportunity.

All known and available records relevant to the issue on appeal 
have been obtained and associated with the Veteran's claim file.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

II.  Analysis

In seeking VA disability compensation, a veteran generally seeks 
to establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A § 1110.  
"Service connection" basically means that the facts, shown by the 
evidence, establish that a particular injury or disease resulting 
in disability was incurred coincident with service in the Armed 
Forces, or if preexisting such service, was aggravated therein.  
This may be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established by 
showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A veteran 
may also establish service connection if all of the evidence, 
including that pertaining to service, shows that a disease first 
diagnosed after service was incurred in service.  38 C.F.R. § 
3.303.

Where a veteran served continuously for 90 days or more during a 
period of war or during peacetime service after December 31, 
1946, service connection may also be allowed on a presumptive 
basis for certain chronic disabilities, to include arthritis, if 
the disability becomes manifest to a compensable degree within 
one year after the veteran's separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran claims that he has residuals of a back injury 
incurred as a result of a May 1971 motor vehicle accident.

A June 1970 entrance examination contains a normal clinical 
evaluation of the spine.  The Veteran denied a history of back 
trouble.

STRs show that the Veteran reportedly fell down a flight of 
stairs in February 1971 during an earthquake and was unable to 
move from the neck down.  It was determined that no organic 
illness existed, and conversion reaction was diagnosed.  

In March 1971, the Veteran was diagnosed with psychoneurotic 
conversion reaction; medical discharge was recommended.  The 
clinician noted that approximately two weeks after the February 
1971 injury, the Veteran was hypnotized and experienced an 
"almost complete relief of symptoms, to the point where [the 
Veteran] was completely ambulatory."  A March 1971 medical board 
examination contains a normal clinical evaluation of the spine.  
The clinician noted a recent auto and bicycle accident.

An April 12, 1971 treatment record shows that the Veteran 
complained of neck pain.  There was no spasm or spinal 
tenderness.  The diagnosis was cervical myelitis.  An April 20, 
1971 internal medical examination showed muscle spasm trapezius 
and paravertebral muscle, right greater than left; mild 
tenderness, right lower quadrant.  X-rays showed flattening and 
reversal of normal curves of the spine.  The diagnoses included 
(1) subclinical idiopathic steatorrhea due to gluten sensitivity; 
(2) pre-osteoporosis with normal cerum Calcium due to (1); and 
(3) psychoneurotic conversion reaction.

On May 18, 1971, the Veteran was involved in a motor vehicle 
accident.  The claim file contains a Line of Duty Investigation 
(LOD) finding.  The Veteran complained of back and neck pain.  
There was moderate cervical spasm.  He could not voluntarily 
flex, but extension was to 80 degrees.  There was full range of 
motion of both arms with no numbness or tingling, and good 
strength.  There was mild tenderness over the right lower 
paraspinal muscles with spasm.  X-rays of the cervical spine were 
within normal limits.  The diagnosis was "sprains, acute 
[illegible]."  The Veteran was hospitalized for two days.  
Diathermy was recommended upon discharge.     

The Veteran was treated four times for neck and back pain prior 
to his October 1971 discharge.  In June 1971, there was full 
range of motion of the neck, with no spasm.  There was good range 
of motion of the back, with no spasm.  The diagnosis was 
resolving neck and back strain.  In July 1971, he complained of a 
sore neck.  There was a spasm over the right paraspinal muscle, 
but no tenderness.  The diagnosis was muscle spasm, and the 
Veteran was given a cervical collar.

On July 20, 1971, the physical evaluation board returned the case 
for an orthopedic evaluation regarding the Veteran's May 1971 
"whiplash injury," finding that it could not determine the 
degree of impairment, if any, resulting from that injury.

An August 1971 orthopedic consultation record shows that the 
Veteran reportedly had a "steady diminution in neck symptoms" 
and used a cervical collar only occasionally.  He reported an 
occasional catch in the neck with certain motions, but the 
majority of the time he had no neck symptoms.  Range of motion 
and contour of the neck were normal.  There was normal muscular 
development in the neck and shoulder girdle.  There were no areas 
of tenderness.  Function, strength, sensation and reflexes in the 
upper extremities were normal.  X-rays of the cervical spine were 
normal.  The impression was "history of mild cervical strain 
with satisfactory resolution of symptoms and no evidence of 
permanent impairment."  The clinician wrote:  "There is nothing 
to suggest that this patient ever had a 'severe whiplash injury' 
as mentioned in the letter returned by the Physical Evaluation 
Board.  It appears that he had a mild cervical strain due to an 
automobile accident and that he is recovering normally from this.  
Suggested profile is U-1.  No further treatment is indicated."

A September 2007 VA treatment record shows that the Veteran gave 
a history of lumbar radiculopathy.

A December 2007 VA examination report shows that the Veteran did 
not recall any orthopedic difficulty prior to service, or later 
during service.  He reportedly was able to perform his duties 
during the last three months of service "as far as his 
orthopedic status was concerned."  He was "still feeling quite 
good" one year after discharge; his hands were not numb.  The 
Veteran complained of mild upper back pain of eight years' 
duration and a moderate occasional low back pain of four years' 
duration.  Flare-ups occurred on most days with standing, 
walking, and laboring.  The Veteran also reported some numbness 
and pain on the anterior thigh of both legs when standing, and 
impaired coordination in the hands and feet.  Flare-ups in the 
thighs occurred with standing or walking.  

Upon physical examination of the back, there was no limping and 
the Veteran could rise on the toes and heels.  He could flex 
forward and reach to the tibia.  Percussion of the flexed spine 
gave some pain at L5.  Range of motion was 80 degrees flexion and 
20 degrees extension.  There was mild pain with these motions.  
Alignment of the spine was very good.  There was some mild muscle 
spasm in the back and mild tenderness at L5.  The thoracic spine 
was nontender.  Reflexes were normal at the lower legs and feet.  
Straight leg raising was easily tolerated to 80 degrees 
bilaterally.  The examiner diagnosed muscular strain.  Lumbar 
nerve roots were "probably okay."  He noted a mild numbness in 
the feet.  

The examiner reviewed the STRs, including those concerning the 
May 1971 motor vehicle accident and the February 1971 earthquake, 
and opined that the back symptoms are "less likely than not" 
related to service.  He reasoned that the onset of the present 
symptoms occurred so long after military that it seems unlikely 
that the present situation is related to service.  

In January 2008, the VA examiner provided an addendum after 
reviewing X-rays.  There was lumbar spine disc degeneration at 
multiple levels and some facet joint arthritis at several levels.  
A transitional vertebra was noted at L5, which was "about 90% 
joined to the sacrum."  The examiner stated that his December 
2007 diagnosis was changed by adding degenerative arthritis and 
degenerative disc disease in the lumbar spine.  He did not change 
his opinion regarding the etiology of the disability.

The back pain for which the Veteran was treated appears to have 
resolved in service, without notation of sequellae.  Although 
there is no separation examination, the August 1971 orthopedic 
evaluation makes no mention of any complaints, findings, or 
diagnosis relating to the Veteran's lumbar spine.  The Veteran 
has indicated in a February 2008 correspondence that he did not 
have any treatment for the lumbar spine until 10-12 years after 
his discharge from active duty.  The claim file also reflects no 
treatment for the lumbar spine until 2007 and during those 36 
years between the lumbar spine treatment and active duty service, 
the Veteran had two motor vehicle accidents.  Degenerative 
arthritis was not shown within one year of discharge from active 
duty service; thus, service connection is not warranted on a 
presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  Additionally, 
there is no medical evidence of continuity of symptomatology of a 
lumbar spine disability from service or during the 36 years 
before this disability was shown.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).

The Veteran's factual recitation as to his symptoms is accepted 
as true.  However, as a layperson, lacking in medical training 
and expertise, the Veteran cannot provide a competent opinion on 
a matter as complex as the etiology of his current lumbar spine 
disability and his views are of no probative value.  And, even if 
his opinion was entitled to be accorded some probative value, it 
is far outweighed by the December 2007 VA examiner who reviewed 
the claim file, to include the STRs; noted both the February 1971 
and May 1971 incidents; noted the absence of any documented 
diagnosis or treatment for the lumbar disability for over 30 
years; and concluded that the Veteran's lumbar spine disability 
was not related to service.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).

The preponderance of the evidence is against the claim; there is 
no doubt to be resolved.  Service connection for residuals of a 
lumbar spine injury, to include lower bilateral extremity nerve 
damage, is not warranted.


ORDER

Service connection for residuals of a lumbar spine injury, to 
include lower bilateral extremity nerve damage, is denied.


REMAND

The Veteran claims that he has residuals of a neck injury that 
was incurred as a result of the May 1971 motor vehicle accident.  

Service treatment records concerning the May 1971 accident, as 
well as the February 1971 earthquake, are set forth in the 
Analysis section above.

April 2001 private treatment records from Dr. FAH, a 
chiropractor, show that the Veteran complained of numbness in his 
hands since early 1980, some 9 years post-service.  He also 
complained of pain across his shoulders and at the top of his 
shoulders.  His prior medical history included (1) a 1959 motor 
vehicle accident; (2) a 1971 in-service motor vehicle accident, 
which resulted in neck spasms and a brief hospitalization; (3) a 
1974 /1975 post-service motor vehicle accident, with no apparent 
injury; and (4) a 1992/1993 post-service motor vehicle accident, 
which resulted in whiplash and neck pain.  The Veteran reported 
that he had received chiropractic care "off and on over years" 
since the 1992/1993 accident.  Upon physical examination, there 
was lateral scoliosis with apparent left cervical curvature, left 
thoracic curvature, right lumbar curvature, right head tilt, 
right shoulder high, right ilium high.  X-rays showed (1) "atlas 
moved obliquely anterior, superior and right along the 
convergence of left condyle; and obliquely anterior, superior and 
left along the convergence of the right condyle"; (2) discogenic 
spondylosis C5-C6; (3) cervical hypolordosis; and (4) narrowing 
IVD at C3-C4.  The chiropractor diagnosed neurological 
interference to the spinal cord and nerves due to subluxation of 
Atlas vertebra.

An October 2002 medical report from Dr. FAH shows that the 
Veteran was involved in a February 2002 post-service motor 
vehicle accident.  The history reported by the Veteran included 
neck pain and left hand numbness.  The doctor wrote:  "Onset 
after accident, had been feeling good.  Exacerbation of 
condition."  The diagnosis was subluxation of C1 vertebra, 
sprain/strain of soft tissue in an area compromised by discogenic 
spondylosis.  Nerve interference to spinal cord and nerves."  As 
for whether the 2002 accident was a contributing factor to the 
Veteran's condition, the doctor wrote:  "Prior to accident 
patient was capable of being symptom-free.  As yet, complaints 
persist."

A June 2007 VA treatment record shows that the Veteran gave a 
history of C5-C6 fusion and a hand tremor.  In September 2007, he 
gave a history of cervical radiculopathy.

The December 2007 VA examination report shows that the Veteran 
reported neck problems.  He did not recall any orthopedic 
difficulty prior to service, or later during service.  He 
reportedly was able to perform his duties during the last three 
months of service "as far as his orthopedic status was 
concerned."  He was "still feeling quite good" one year after 
discharge; his hands were not numb.  The Veteran related that his 
first difficulty of a bone or joint nature was numbness in both 
hands in the late 1970's, although "he wonder[ed] if he had some 
of it earlier than that."  The numbness had persisted, involved 
all ten fingers at various times, and was reportedly his worst 
problem.  Flare-ups occurred with various manual activities.  The 
Veteran complained of occasional neck pain of eight years' 
duration.  Flare-ups occurred with manual activities and 
prolonged sitting.  The examiner noted that STRS state that the 
neck pain had "occurred for awhile" during service, although 
the Veteran did not recall this.  The examiner reviewed the STRs, 
including those concerning the May 1971 motor vehicle accident 
and the February 1971 earthquake, and noted that these injuries 
had involved "neck symptoms" but made no mention of hand 
numbness.

Upon physical examination of the neck, range of motion was 75 
degrees rotation, 35 degrees lateral bending, 40 degrees flexion, 
and 40 degrees extension.  There was some mild pain with these 
movements that was bothersome.  There was a mild muscular 
tenderness at the posterior neck and at both trapezius muscles.  
Sensation was decreased in both hands, mostly at the radial three 
digits, but it frequently involved all five digits of each hand.  
The ulnar nerve was tender at both elbows.  Carpal tunnel signs 
were positive at both wrists.  The examiner diagnosed muscular 
strain superimposed on degenerative instability, and noted that 
he was adding the numbness as a diagnosis because of overlapping 
symptoms and "because the numbness might have started in the 
military."  He determined that the cervical nerve roots were 
"probably okay" and that the numbness was "probably from 
peripheral causes."  There was evidence of cubital tunnel 
syndrome and carpal tunnel syndrome.  Peripheral neuritis was 
also a possibility.  The examiner wrote "Neurologic consultation 
would be necessary if Regional Office needs more information."  
 
The examiner opined that the return of neck symptoms and the hand 
problems are "less likely than not" related to service.  He 
reasoned that the onset of the present symptoms occurred so long 
after military that it seems unlikely that the present situation 
is related to service.  However, with respect to the hand 
problems, the examiner stated that he "would defer to Neurology 
if their opinion is different than mine."

In January 2008, the VA examiner provided an addendum after 
reviewing X-rays.  There was cervical disc degeneration at 
several levels, worst at C5-6.  The examiner stated that his 
December 2007 diagnosis with respect to the neck and hands 
remained the same.

In view of the equivocation in the December 2007 VA examination 
report, orthopedic and neurological examinations should be 
provided to determine the etiology of the cervical spine 
disability, to include upper bilateral extremity nerve damage.

Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for  VA orthopedic 
and neurology examinations to determine 
the etiology of any current cervical spine 
disability, to include upper bilateral 
extremity nerve damage.  The claim folder 
must be reviewed in conjunction with the 
examinations.  The examiners should be 
informed that on entry into service, no 
disability of or complaints related to the 
cervical spine were noted.  The Veteran 
was treated for transient paralysis of his 
upper extremities after reportedly being 
injured during a February 1971 earthquake, 
but his symptoms later resolved and he was 
diagnosed with conversion reaction.  The 
Veteran was treated for a cervical strain 
sustained as a result of a May 1971 motor 
vehicle accident; cervical X-rays were 
normal.  An August 1971 orthopedic 
evaluation showed that the Veteran's 
cervical strain was resolving.  The 
Veteran currently reports that he began 
experiencing neck pain in or around 1999, 
and that he has experienced neurological 
problems in the upper extremities since 
the late 1970's.  The examiner must 
specifically address the 3 post-service 
automobile accidents reported by the 
Veteran, included in the April 2001 and 
October 2002 chiropractic reports.

The examiner should identify all current 
disabilities of the cervical spine, as 
well as secondary manifestations affecting 
peripheral nerves.  Any necessary MRI or 
NCS should be performed.  The examiner 
must determine whether any currently 
diagnosed cervical spine disability or 
demonstrated neurological disability of 
the bilateral upper extremities is related 
to service.

A rationale for all opinions must be 
provided.

If the examiner feels that the requested 
opinion cannot be rendered without resorting 
to speculation, the examiner should state 
whether the need to speculate is caused by a 
deficiency in the state of general medical 
knowledge (i.e. no one could respond given 
medical science and the known facts) or by a 
deficiency in the record or the examiner 
(i.e. additional facts are required, or the 
examiner does not have the needed knowledge 
or training).

2.	Thereafter, any additional development 
deemed necessary should be provided.  If 
the benefit sought on appeal remains 
denied, issue the Veteran and his 
representative a supplemental statement of 
the case and allow for a reasonable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


